[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 09-10143                  AUGUST 10, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                 D. C. Docket No. 07-00048-CR-ORL-19DAB

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

LEONARD V. SMITH,
a.k.a. Ray-Ray,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 10, 2009)

Before TJOFLAT, EDMONDSON and MARCUS, Circuit Judges.

PER CURIAM:

     Leonard V. Smith appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for a reduction in sentence based on Amendment 706
to the Sentencing Guidelines. On appeal, Smith argues that the district court erred

in finding that it lacked jurisdiction to reduce his sentence. After careful review,

we affirm.

      In considering the district court’s denial of a § 3582(c)(2) motion, we review

the district court’s legal conclusions de novo. United States v. Williams, 549 F.3d
1337, 1338-39 (11th Cir. 2008).

      Section 3582(c)(2) gives federal courts the authority to consider reducing the

sentence “of a defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the Sentencing

Commission.”     18 U.S.C. § 3582(c)(2).      The commentary to the applicable

guidelines policy statement provides that a reduction in sentence is not authorized

if the amendment “does not have the effect of lowering the defendant’s applicable

guideline range because of the operation of another guideline or statutory provision

(e.g., a statutory mandatory minimum term of imprisonment).” U.S.S.G. § 1B1.10

comment. (n.1(A)).

      In Williams, we held that a defendant who was originally sentenced based

on a statutory minimum was not entitled to relief under Amendment 706. 549 F.3d

at 1342. We reasoned that a defendant is not entitled to a reduction in sentence

where his original guideline range was based on something other than the drug



                                         2
quantity guideline, U.S.S.G. § 2D1.1. Id. at 1339. In Williams’s case, his original

guideline range was based on a 120-month statutory minimum sentence, rather

than the drug quantity guidelines affected by Amendment 706. Id. at 1339-41.

The fact that Williams had received a downward departure for substantial

assistance did not change the outcome because that departure did not waive the

statutory minimum. Id. Indeed, the point of departure, the statutory minimum,

was unaffected by Amendment 706. Id. at 1340.

       Smith’s arguments are foreclosed by our opinion in Williams. The low end

of Smith’s original guideline range was based on a statutory minimum sentence of

60 months. This statutory minimum was unaffected by Amendment 706. Because

Smith originally received a sentence below the statutory minimum due to his

substantial assistance, Amendment 706 did not authorize a sentence reduction in

his case. Moreover, the fact that Smith received a downward departure does not

change the outcome because this departure did not waive the statutory minimum

sentence.    See id. at 1339-41.1        Accordingly, the district court did not err in

denying Smith’s § 3582(c)(2) motion.

       AFFIRMED.


       1
         Nor it is significant that Smith’s statutory minimum sentence was based on drug
quantity, whereas the statutory minimum in Williams was based in part on prior drug
convictions. In both cases, the statutory minimum effectively displaced the low end of the range
calculated using the base offense levels in U.S.S.G. § 2D1.1.

                                               3